

114 S53 IS: Child Tax Credit Integrity Preservation Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 53IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to clarify eligibility for the child tax credit.1.Short
 titleThis Act may be cited as the Child Tax Credit Integrity Preservation Act of 2015.2.Eligibility for
			 child tax credit(a)In
 generalSubsection (e) of section 24 of the Internal Revenue Code of 1986 is amended to read as follows:(e)Identification requirement(1)In generalNo credit shall be allowed under this section to any taxpayer unless—(A)such taxpayer includes the taxpayer's valid identification number on the return of tax for the taxable year, and(B)with respect to any qualifying child, the taxpayer includes the name and taxpayer identification number of such qualifying child on such return of tax.(2)Valid identification numberFor purposes of paragraph (1), the term valid identification number means a social security number issued to an individual by the Social Security Administration. Such term shall not include a TIN issued by the Internal Revenue Service.
						.(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.